 In the Matter of GOTHAM SALES Co., INC.andUNITED WHOLESALE &WAREHOUSEEMPLOYEES,LOCAL 65, AFFILIA7ED WITTI THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. C-181.Decided March 7, 1941Jurisdiction:general merchandise manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Mark Lauter,for the Board.Mr. Samuel J. Ernstoff,of New York City, for the respondent.Mr. Edward Kuntz, Mr. J. Tabb, Mr. Walter Nelson,andMr.David Livingston,of New York City, for the Union.Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Wholesale& Warehouse Employees, Local 65, affiliated with the Congress ofIndustrial Organizations, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director forthe Second Region (New York City), issued its complaint datedNovember 18, 1940, against Gotham Sales Co., Inc., New York City,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.A copy of the complaint, containing a notice of hearing, wasduly served upon the respondent, the Union, and "The Committee,"a labor organization alleged in the complaint to have been formedand sponsored by the respondent.The complaint alleged in substance, with respect to the unfairlabor practices, (1) that the respondent discharged Max Weiss onMarch 1, 1940, and Murray Klein on April 6, 1940, and has sincerefused to reinstate them, for the purpose of discouraging member-30 N. L. R. B., No. 18.100 GOTHAM SALES CO., INC.101ship in the Union,thereby discriminating against said employeesin respect to their hire and tenure of employment;(2) that the re-spondent,on or about April 20, 1940, formed and sponsored "TheCommittee,"a labor organization,and has since dominated and inter-fered with its administration and contributed support thereto; (3)that the respondent urged, persuaded,and warned its employees torefrain from becoming or remaining members of the Union, andthreatened said employees with loss of employment if they aidedsaid Union, and if they did not become or remain members of "TheCommittee"; and (4) that by these and other acts the respondentinterfered with, restrained,and coerced its employees in the exerciseof their rights to self-organization and to engage in'concerted activ-itieswith other employees for their mutual aid and protection.On December 13, 1940, the respondent filed its answer admittingthat it is'engaged in commerce, butdenying thecommission of thealleged unfair labor practices.Prior to a hearing, the respondent,the Union, and counsel for the Board entered into a stipulation insettlement of the case dated February 11, 1941.The stipulation pro-vides as follows :IT IS HEREBY STIPULATED AND AGREED by and between GothamSales Co., Inc., by Harry Gottsegen,President,hereinafter re-ferred to as the "Respondent";UnitedWholesale and Ware-house Employees of New York, Local 65, affiliated with theCongress of Industrial Organizations, by Walter Nelson, Repre-sentative,hereinafter referred to as,the "Union";and MarkLauter, Attorney for'the National Labor Relations Board, Sec-ond Region,as follows :1.Gotham Sales Co., Inc. is and has been since on or aboutJanuary 1,1936 a corporation duly organized under and existingby virtue of the laws of the State of New York.' '2.The principal office and place of business of the Respondentare located at 31 East 17th Street,New York City,hereinafterreferred to as the "New-York office,"and the Company maintainsbranch offices at;30 South Wells Street, Chicago,Illinois, 512Canal Street, New Orleans, Louisiana,and 1015 South Los Ange-les Street,Los Angeles,California.3.The Company is engaged at its New York office in the pur-chase, sale and distribution of general merchandise as wholesaledealers.4.The principal materials and products purchased,sold anddistributed by the Company from its New York office includedrug sundries and notions.5.The gross volume of materials and products purchased bythe Company at its New York office during the period from 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 1, 1940 to and including September 30, 1940, amountedto approximately in excess of $150,000.00, and the gross volumeofmaterials and products purchased by and shipped to theCompany atthe New York office from points outside of theState of New York during the said period amounted to approxi-mately 50 per cent of the total volume of the Company's pur-chases for said period.6.The gross volume of the Company's sales of materials andproducts from its New York office during the period from Janu-ary 1, 1940 to and including September 30, 1940, amounted toapproximately in excess of $200,000.00, and the gross volumeof the Company's sales of materials and products from the NewYork office sold by and shipped by the Company to points out-side of the State of New York during the said period amountedto approximately 75 percent of the total volume of the Company'ssales for the said period.7.The Company stipulates and agrees that it is engaged incommerce atthe New Yorkoffice within the meaning of Section2 of the National Labor Relations Act.8.On fourth amended charges filed by the Union, the Na-tionalLabor Relations Board, hereinafter referred to as the"Board," by Elinore M. Herrick,Regional Director for the Sec-ond Region,New York, New York, acting pursuant to the au-thority of Section 10, sub-section(b) of the National LaborRelations Act, 49 Stat.449, hereinafter referred to as the "Act,"and its Rules and Regulations,Series 2, as amended, Article IV,Section 1,issued its complaint on the 18th day of November1940, against the Respondent herein..9.A copy of the fourth amended charge,the complaint andthe Rules and Regulations herein above referred to in paragraph8, together with a notice of hearing,were duly served on theRespondent,and on December 13, 1940 the Respondent, by itsattorney,filed an answer to the herein above referred to coin-plaint.Thereafter,and on December 2, 1940, Elinore M. Her-rick, Regional Director for the National.Labor Relations Board,Second Region, issued,a notice of postponement of the hearingscheduled to be heard on December 9, 1940'to`i)ecember 16, 1940;on December 13, 1940 issued a telegraphic notice postponing thehearing from December 16,1940 to December 17, 1940; on Decem-ber 16, 1940 issued a telegraphic notice postponing the hearingin the above-entitled proceeding indefinitely to continue on threedays' notice by the Regional Director, for the Second Region;-and on December 30,1940 issued a notice of the continuance ofthe hearing on January 20, 1941. GOTHAMSALES CO., INC.10310.The Respondent is and was at all times mentioned in theabove referred to complaint and at all times herein mentionedan employer within the meaning of Section 2, sub-division (2)'of the Act.11.The Union is a labor organization within the meaning of,Section 2, sub-division (5) of the Act.12.Respondent and the Union hereby waive in the above-entitled proceeding-the right to a hearing, to the taking of testi-mony or other evidence before a Trial Examiner in this matter,and to the making of findings of fact and conclusions of law bythe Board pursuant to the provisions of the Act.13.This stipulation together with the fourth amended charge,the complaint and the original notice of hearing herein, theaffidavit of service of the fourth amended charge, the complaintand the original notice of hearing, dated November 18, 1940,with corresponding return receipts, the answer of the Respondentto said complaint, and the notices of postponement with corre-sponding return receipts, and the National Labor Relation,Board's Rules and Regulations, Series 2, as amended, may beintroduced into the record in the above-entitled proceeding byfiling the;,said.,Acuments with the Chief Trial Examiner of theBoard at Washington, D. C., and when so introduced shall con-stitute the entire record in this proceeding.'14.Upon the entire^record in the above-entitled proceeding, theNational Labor Relations Board may forthwith, or at any futuretime, issue the following order :1.Respondent, Gotham Sales Co., Inc., its officers, agents,-suc-cessors and assigns shall refrain from:(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization,to form, join or aid labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act;,(b)Discourage membership in the United Wholesale andWarehouse-Employees of'New York, Local 65, affiliated with theCongress of Industrial Organizations, or any other labor organ-ization of its employees, by discharging or refusing -to reinstateits employees or any of them, or in any other manner discrimi-nating in regard to hire or tenure of employment, or any term orcondition of employment, of its employees ;(c)In any manner dominating or interfering with the admin-istration of a labor organization known as "The Committee," orits successor or successors, or with the formation or administra-tion of any other labor organization of its employees, and from 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontributing aid or support to said organization or to any otherlabor organization of its employees.2.Respondent shall take the following 'afrmaitive action:(a)Offer to Murray Klein full and unconditional reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority and other rights or privileges, byplacing Murray Klein on a preferential rehiring list similar toExhibit "A", annexed hereto and made a part thereof, and ifemployment is not immediately available for Murray Klein, inaccordance with said preferential rehiring list, then ' offer - em-ployment to Murray Klein to his former or substantially equiva-lent position as such employment' shall become avakilable inaccordance with said preferential rehiring list.(b)Make whole Murray Klein for the loss of pay he has.suf-fered by reason of his discharge, by paying torsaid Murray Kleinthe sum of $150. back pay;(c)Make whole Max Weiss for the loss - of pay, be has suf-fered by reason of his discharge by paying to said Max Weissthe sum of $150. back pay;(d)Withdraw and in the future withhold all, recognitionfrom the labor organization known as "The Committee" as therepresentative of any of its employees for the purpose of dealingwith the Gotham Sales Co., Inc. as a representative of its. em-ployees or any of them concerning grievances, labor disputes,wages, rate of pay, hours of employment, and other conditions ofemployment, and completely disestablish said organization assaid representative;I,(e)Post immediately in conspicuous places in the New Yorkoffice of the Gotham Sales Co., Inc., located at, 31 East 17thStreet, New York, New York, and maintain fora period of atleast sixty days, a notice stating that :(1)Gotham Sales Co., Inc. will not engage in the conductfrom which it is ordered to refrain in paragraphs 1 (a), (b) and(c)of this Order.(2)Gotham Sales Co., Inc. will take the affirmative actionset forth in paragraphs 2 (a), (b), (c) and (d) of this Order.(f)Notify the Regional Director for the National Labor Rela-tions Board, for the Second Region, within ten days from thedate of this Order of the steps the Respondent has taken to complytherewith.15.Upon application by the" National Labor Relations Boardforthwith or at any future time, without further -notice to theRespondent, the United States Circuit Court of Appeals for theSecond Circuit, or any other Appropriate Circuit Court of Ap- GOTHAM SALE'S CO,., INC.105,peals, as provided in Section 10, sub-division (e) of the Act, mayenter a decree embodying the enforcement of the 'aforemen-tioned Order of the Board in substantially the same form -setforth above in paragraphs 1 (a), (b) and (c), and 2 (a), (b),(c), (d) and (e) of paragraph 14, hereinabove, and the Re-spondent hereby expressly consents thereto; and expresslywaives 'its right to contest entry of such decree.16.Respondent, by entering into this stipulation, does not con-cede or admit and in fact denies the allegations of unfair laborpractices contained in the complaint hereinabove referred to, andthis stipulation is the result of the desire of the Respondent andthe Union to amicably adjust this matter without the necessity ofa hearing.17.This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon the granting of such approval by the said Board..18. -It is expressly stipulated and agreed further that theterms of this stipulation constitute the entire agreement amongthe parties hereto, and it is further agreed that there is no verbalor other agreement of any kind which, in substance or fact in anyway varies, alters or adds to this stipulation.On February 19, 1941, the Board issued and duly served on therespondent, the Union, and "The Committee," an order approving the -above stipulation, making it a part 'of the record, and, pursuant toArticle II, Section 36, of National Labor Relations BoardRules andRegulations-Series 2, as amended, transferring the proceedings tothe Board for the purpose of entry of a decision and orderpursuantto the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase,'the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGotham Sales Co., Inc., a New York corporation, maintains its prin-cipal office and place of business in New York City where, as wholesaledealers, it is engaged in the purchase, sale, and distribution of generalmerchandise, including drug sundries and notions. It also maintainsbranch offices at Chicago, Illinois, New Orleans, Louisiana, and LosAngeles, California.During the period from January 1, 1940, to andincluding September 30,1940, the respondent purchased at its New Yorkoffice materials and products amounting in gross volume to more than$150,000, approximately 50 per cent of which were shipped to the re-spondent's New York office from points outside the State of New York. 106DECISIONS OFr NATIONAL LABOR RELATIONS-BOARDDuring the same period the respondent sold materials and productsamounting in gross volume to more than $200,000, approximately 75per cent of which were shipped and sold by the respondent to pointsoutside the State of New York. The respondent concedes that it isengaged in commerce within the meaning of Section 2 (6) and (7)of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby-orders that Gotham Sales Co., Inc., its officers, agents, successors, andassigns, shall :1.Refrain from :(a) In any manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form,join or aid labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act;(b) Discouraging membership in the United Wholesale and Ware-house Employees of New York,'Local 65, affiliated with the Congressof Industrial Organizations, or any other labor organization of its-employees, by discharging or refusing to reinstate its employees orany of them, or in any other manner discriminating in regard to hireor tenure of employment, or any term or condition of employment, ofits employees;(c) in any manner dominating or interfering with the administra-tion of a labor organization known as "The Committee," or its successoror successors, or with the formation or 'administration of any otherlabor organization of its employees, and from contributing aid orsupport to said organization or to any other labor organization of itsemployees;2.Take the following affirmative action :(a)Offer to Murray Klein full 'and unconditional reinstatement tohis former or substantially equivalent position, without prejudice tohis senority and other rights or privileges, by placing Murray Kleinon a preferential rehiring list similar to Exhibit "A," annexed heretoand made a part hereof, and if employment is not immediately avail-able for Murray Klein, in accordance with said preferential rehiringlist, then offer employment to Murray Klein to his former or substan- GOTHAM SAL'E'S CO'., INC.107tially equivalent position as such employment shall become available inaccordance with said preferential rehiring list;(b)Make whole Murray Klein for the loss of pay he has sufferedby reason of his discharge, by paying to said Murray Klein the sumof $150 back pay;-(c)Make whole Max Weiss for the loss of pay he has suffered byreason of his discharge by paying to said Max Weiss the sum of $150back pay;(d)Withdraw and in the future withhold all recognition from thelabor organization. known as "The Committee" as the representativeof any of its employees for the purpose of dealing with the GothamSales Co., Inc. as a representative of its employees or any of themconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and other conditions of employment, and completelydisestablish said organization as said representative;,(e)Post immediately in conspicuous places in the New York officeof the Gotham Sales Co., Inc., located at 31 East 17th Street, New York,New York, and maintain for a period of at least sixty (60) clays, anotice stating that: (1) Gotham Sales Co., Inc. will not engage in theconduct from which it is ordered to refrain in paragraphs 1 (a), (b),and (c) of this Order; (2) Gotham Sales Co., Inc. will take theaffirmative action set forth in paragraphs 2 (a), (b), (c), and (d) ofthis order;(f)Notify the Regional Director for the National Labor RelationsBoard, for the Second Region, within ten (10) days from the dateof this Order of the steps the respondent has taken to comply therewith.ExHmrr AShipping DepartmentMurray KleinDavid SchwartzWilliam Gimenez